PER CURIAM.
The judgment of this court reversing the judgment of the District Court for want of jurisdiction in that court was entered on July 15, 1937. Rehearing was denied August 13, 1937. A second application for rehearing was dimissed September 11, 1937. The opinion is silent as to costs. The mandate directed the taxing of only the costs of appeal against appellee. The motion is on the ground that this court having held that the District Court was without jurisdiction, no costs could be taxed. While -we held that the District Court was without-jurisdiction, this court had jurisdiction to reverse the judgment on that ground. The costs of appeal were therefore taxable. Where the opinion is silent as to costs, costs of appeal automatically follow the judgment.
No clerical error appearing, the motion is denied.